Citation Nr: 0016775	
Decision Date: 06/26/00    Archive Date: 07/05/00

DOCKET NO.  95-39 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation greater than 10 percent for 
bilateral flat feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to March 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 1995 rating decision of the 
New York, New York, regional office (RO) of the Department of 
Veterans Affairs (VA), which denied a compensable evaluation 
for bilateral pes planus.  While the appeal was pending, the 
New York, New York RO in a March 1997 rating decision, 
awarded a 10 percent evaluation for the bilateral pes planus 
as of the date of the June 1995 claim.  The case was 
transferred to the St. Petersburg, Florida RO prior to being 
forwarded to the Board.


FINDINGS OF FACT

The symptomatology resulting from the veteran's bilateral 
flat feet is productive of no more than moderate disability.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
bilateral flat feet have not been met. 38 U.S.C.A. § 1155, 
5107 (West 1991); 38 C.F.R. § 4.7, 4.71a, Code 5276 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his service-connected disabilities 
have increased in severity to such an extent as to merit a 
higher evaluation.

Initially, the Board finds that the veteran's claim is "well-
grounded" within the meaning of 38 U.S.C.A. § 5107(a); that 
is, a plausible claim has been presented. Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  An allegation of increased 
disability is sufficient to establish a well- grounded claim 
seeking an increased rating. Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  The Board is also satisfied that all 
relevant facts have been properly developed to their full 
extent and that the VA has met its duty to assist pertaining 
to the veteran's claim for entitlement to an increased rating 
for flat feet.  White v. Derwinski, 1 Vet. App. 519 (1991); 
Godwin v. Derwinski, 1 Vet. App. 419 (1991).

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155. 
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned. 38 C.F.R. § 4.7.

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
Diagnostic Codes, is to be avoided when rating a veteran's 
service-connected disabilities. 38 C.F.R. § 4.14 (1999).  It 
is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several Diagnostic Codes; the critical element in 
permitting the assignment of several ratings under various 
Diagnostic Codes is that none of the symptomatology for any 
one the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261 (1994).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The record shows that entitlement to service connection for 
bilateral flat feet was established in a June 1968 rating 
decision.  A noncompensable evaluation was awarded.  The 
noncompensable evaluation was confirmed and continued by 
subsequent determinations, including the August 1995 decision 
on appeal, until the RO awarded a 10 percent evaluation in 
March 1997.  

The evidence for consideration includes the report of a 
February 1994 VA examination, which noted a history of flat 
feet in service, but offered no findings regarding the feet 
at the time of examination.  VA treatment records from 
January 1994 to November 1994 revealed treatment for 
diabetes; no foot problems were noted.  Treatment notes from 
August 1995 revealed findings of left foot pain, said to be 
getting worse.  He was followed by podiatry.  By October 
1995, his left foot pain was resolving with orthotics.  

Undated treatment records, written when the veteran was 49 
years old, revealed the veteran was treated for an ingrown 
toenail of the left foot.  He underwent a wedge resection of 
the ingrown toenail and on follow-up, was doing well, 
although X-rays revealed a small spur on the inferior aspect 
of the left heel.  He underwent casting for orthotics, with 
complaints of discomfort of the second toe from the nail of 
the left foot and also was noted to have an 
appropulsive/antalgic gait.  While the treatment records 
regarding the foot were undated, they came from a group of VA 
treatment records ranging from 1992 to 1995.

The report from a November 1996 VA examination noted 
subjective complaints of peripheral neuropathy of both feet.  
He claimed to have received orthotics from the VA that have 
helped to some degree.  He was said to have worked at the 
phone company climbing poles and his calves hurt afterwards.  
He also claimed to have claudication in his calf muscles 
walking more than 2 blocks.  Objective findings of the feet 
included mild hallux valgus bilaterally and mild interdigital 
maceration bilaterally.  He had some digital hair present; he 
said he had lost some leg hair in the past two years.  He had 
no signs of hyperkeratotic lesions bilaterally.  He had 
abduction of the forefoot, with eversion of the heel, 
bilaterally.  He also had positive Helbing's sign, which is a 
bowing of the tendoachilles.  The veteran appeared to pronate 
more on the left foot than the right.  Vascular findings 
noted a cool temperature gradient.  Reflexes, including 
patella and Achilles were within normal limits and light 
touch, plus sharp/dull touch were intact.  Proprioception on 
dorsiflexion and plantar flexion of the hallux was intact 
bilaterally.  Joint range of motion in the ankle was 10-20 
degrees dorsiflexion; 70 degrees plantar flexion bilaterally 
without crepitus.  Subtalar joint range of motion was 10 
degrees eversion and 30 degrees inversion bilaterally.  First 
metatarsophalangeal joint on dorsiflexion and plantar flexion 
was 60 degrees bilaterally.  Muscle power was 5/5 bilaterally 
on plantar flexion; and 1/5 to 2/5 bilaterally on 
dorsiflexion.  He could rise on toes and heels.  He had the 
appearance of a flat foot at rest bilaterally and the feet 
were abducted at rest.  His gait was one of abduction.  X-
rays revealed no fracture or evidence of bone or cortical 
destruction.  A left calcaneal plantar spur was noted, as was 
a right calcaneal spur and an Achilles tendon spur.  The 
diagnoses included diabetes; pes valgoplanus bilaterally with 
plantar fasciitis bilaterally; peripheral neuropathy to 
include the feet bilaterally; claudication; mild hallux 
valgus bilaterally; bilateral calcaneal exostosis and 
Achilles tendon exostosis.

Findings from the most recent VA examination of December 1999 
revealed complaints that his feet were constantly in pain, 
irregardless of whether he bore weight with them.  He claimed 
his feet hurt and swell after walking one mile.  He was said 
to have worn an insert for several years.  He was described 
as using a cane, when his feet hurt more.  On physical 
examination, his gait and posture were normal.  He was noted 
to be wearing regular athletic shoes, and used bilateral 
inserts.  He had bilateral pes planus, with pronation of the 
right foot more than the left.  He was tender on palpation of 
the instep of the left foot.  He had a full range of motion 
of the ankle.  There were no calluses at the plantars.  Pedal 
pulses were not palpable.  There was no hair on the feet.  
Vibratory and tactile sensation were intact.  Knee jerks and 
ankle jerks were two plus.  X rays of the foot from March 
1999 reported degenerative changes on both first 
metatarsophalangeal joints, hallux valgus deformity on the 
left and suggestive pes planus.  The diagnosis rendered was 
pes planus, bilateral.  X-rays from December 1999 diagnosed 
mild hallux valgus on the left, suggestion of pes planus 
bilateral.

The veteran's disability, pes planus, is presently evaluated 
according to the rating code for acquired flatfoot.

Pronounced flatfoot with marked pronation, extreme tenderness 
of plantar surfaces of the feet, marked inward displacement 
and severe spasm of the tendo achillis on manipulation, which 
is not improved by orthopedic shoes or appliances is 
evaluated as 50 percent disabling when bilateral, and 30 
percent disabling when unilateral.  Severe flatfoot with 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, and characteristic callosities is 30 
percent disabling when bilateral, and 20 percent disabling 
when unilateral.  Moderate flatfoot with weight-bearing line 
over or medial to the great toe, inward bowing of the tendo 
achillis, and pain on manipulation and use of the feet is 
evaluated as 10 percent disabling for both bilateral and 
unilateral.  Mild symptoms relieved by built-up shoe or arch 
support are evaluated as zero percent disabling. 38 C.F.R. § 
4.71a, Code 5276.

Medical evidence, specifically the findings from the most 
recent VA examination demonstrates the veteran's bilateral 
pes planus is presently manifested by a slight right foot 
disability, with increased pronation on the right, and a 
moderate left foot disability, with findings of tenderness on 
palpation of the instep of the left foot and a left hallux 
valgus.  There was no objective evidence of marked deformity, 
swelling on use, or characteristic callosities upon recent 
examination.  Therefore, the Board finds a rating in excess 
of 10 percent for bilateral pes planus is not warranted. See 
38 C.F.R. § 4.71a, Diagnostic Code 5276.

The Board notes the present disability evaluation includes 
consideration of pain on manipulation and use, and that the 
veteran's complaints of greater pain and dysfunction solely 
due to the service-connected disorder are not supported by 
adequate pathology.  While lay persons can provide evidence 
of visible symptoms, VA regulations require that a finding of 
dysfunction due to pain must be supported by, among other 
things, adequate pathology. 38 C.F.R. § 4.40 (1999); see also 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).

Because the VA examinations have also shown a hallux valgus, 
the Board shall also consider the diagnostic code that 
addresses hallux valgus.  Severe unilateral hallux valgus 
warrants a 10 percent disability rating if the extent of 
disability is equivalent to amputation of the great toe.  A 
10 percent disability rating is also warranted for post-
operative unilateral hallux valgus with resection of the 
metatarsal head. 38 C.F.R. Part 4.71a, Code 5280 (1999).  

Upon review of the evidence, a higher evaluation is not 
warranted for hallux valgus, which was described as mild and 
bilateral in the November 1996 examination.  Most recently, 
it was only diagnosed on the left foot and was still assessed 
as mild in the December 1999 examination.  Even assuming that 
the veteran's left hallux valgus constituted a separate 
disability from the pes planus in accordance with Esteban v. 
Brown, it is not shown to be equivalent to an amputation of 
the great toe, which would warrant a separate compensable 
evaluation under DC 5280.  

The Board has examined all other diagnostic codes pertinent 
to disabilities of the foot.  Bilateral weak foot, acquired 
clawfoot, metatarsalgia, hallux rigidus, hammertoe, malunion 
or nonunion of the tarsal or metatarsal bones or other foot 
injuries have not been demonstrated.  Consequently, 
Diagnostic Codes 5277 to 5284, excluding 5280, are not for 
application.

Although medical evidence indicates the veteran has other 
lower extremity symptoms, the record reflects this additional 
disability is unrelated to his service-connected pes planus.  
The Board notes the evaluation of disabilities based upon 
manifestations not resulting from service-connected disease 
or injury is prohibited. 38 C.F.R. § 4.14.

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher rating to the left foot 
disability.  Furthermore, the Board recognizes that there are 
situations in which the application of 38 C.F.R. §§ 4.40 or 
4.45 is warranted in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's joints.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In this case, as noted above, the medical evidence 
does demonstrate that the veteran is experiencing minimal 
functional loss due to bilateral pes planus and the Board has 
considered this functional loss when assigning the 10 percent 
evaluation under Diagnostic Code 5276.

In summary, after considering all possible rating criteria, a 
disability evaluation in excess of 10 percent for bilateral 
flatfoot is not warranted for the reasons described above.  
Thus, the preponderance of the evidence is against the 
veteran's claim for an increased evaluation for bilateral 
flatfoot.


ORDER

Entitlement to a rating in excess of 10 percent for bilateral 
pes planus is denied.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

